Title: From George Washington to Major General Stirling, 28 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Head Quarters West Point 28th Sepr 1779
        
        I have your favr of the 27th—Supposing the Continental Cloathing delivered to the Virginia line last Fall to be of equal quality with that delivered to the other part of the Army, they ought now to be in better condition than any other troops, as they had at the same time contrary to my judgment and express desire, a very considerable quantity

of State Cloathing in addition to the Continental, which I was sure coming all together would be misapplied and avail them little.
        I have directed Mr Wilkinson the new Cloathier General who is gone to the Eastward to send immediately forward all the woolen Cloathing of every kind. The moment it arrives it shall be delivered to those most in want. I hope we shall have a sufficiency of Body Cloathing, but in Blankets and Hats, notwithstanding my repeated remonstrances, I fear we shall fall short. I do not know what stock of shoes are on hand, but I imagine not great. I will write to the Cloathier and know, and will order a due proportion to your division. I hope the new arrangement of the Cloathing department will put it upon a better footing than it has heretofore been. It has occasioned more trouble to me, and has given more disgust to the Officers than any one thing besides in the service.
        Upon the representation of the Commy General a few weeks ago upon his apprehension⟨s⟩ of a scarcity of Flour, I wrote to all the States which furnish that Article, I have answers from the Governors all promising to exert themselves⟨,⟩ and I hope we shall soon feel the good effects of it. I am with great Regard Your Lordships Most obt Servt
        
          Go: Washington
        
      